

Exhibit 10.1




Partner Agreement Between
OZ Management LP and James Levin
This Partner Agreement (as amended, modified, supplemented or restated from time
to time, this "Agreement") dated as of February 14, 2017 reflects the agreement
of OZ Management LP (the "Partnership") and James Levin (the "Limited Partner")
with respect to certain matters concerning (i) the conditional grant by the
Partnership to the Limited Partner on a date determined by the General Partner
that shall be no later than March 1, 2017 (such date, the "Incentive Grant
Date") of Class D Common Units under the Och-Ziff Capital Management Group LLC
2013 Incentive Plan (as amended, modified, supplemented or restated from time to
time, the "Plan") as a retention and long-term incentive compensation award,
(ii) the conditional grant by the Partnership to the Limited Partner on the
Incentive Grant Date of Class P Common Units under the Plan as an additional
element of such retention and long-term compensation incentive award, and (iii)
his rights and obligations under (A) an Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of December 14, 2015 (as
amended, modified, supplemented or restated from time to time, including on or
prior to the Incentive Grant Date substantially in the form of the draft
agreement provided to the Limited Partner on January 25, 2017 other than
provisions relating to the issuance of Class B Shares in respect of Class P
Common Units, the "Limited Partnership Agreement"), (B) the Partner Agreement
dated as of November 10, 2010 that was entered into between the Limited Partner
and the Partnership in connection with his admission to the Partnership (the
"2010 Partner Agreement") and the Partner Agreement dated as of January 28, 2013
entered into between the Limited Partner and the Partnership (the "2013 Partner
Agreement" and together with the 2010 Partner Agreement, the "Existing Partner
Agreements"), and (C) an Exchange Agreement relating to exchanges of Class P
Common Units to be dated on or prior to the Incentive Grant Date substantially
in the form of the draft agreement provided to the Limited Partner on January
25, 2017 (as amended, modified, supplemented or restated from time to time, the
"Class P Exchange Agreement") and the Amended and Restated Exchange Agreement
dated as of August 1, 2012 relating to exchanges of Class A Common Units (as
amended, modified, supplemented or restated from time to time, the "Class A
Exchange Agreement" and together with the Class P Exchange Agreement, the
"Exchange Agreements"). This Agreement shall be a "Partner Agreement" (as
defined in the Limited Partnership Agreement). The General Partner confirms that
the Limited Partner has been designated as an "Original Partner" (for purposes
of the Limited Partnership Agreement). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Limited
Partnership Agreement. The Board of Directors (the "Board") of Och-Ziff Capital
Management Group LLC (the "Company"), including a majority of the independent
directors, has approved the conditional awards of Class D Common Units and the
Class P Common Units described in Sections 1 and 2 of this Agreement after
receiving the recommendation of the Compensation Committee of the Board (the
"Compensation Committee").
In consideration of such conditional awards and other benefits to be provided by
the Partnership and its Affiliates to the Limited Partner, the Limited Partner
hereby commits to remain with the Partnership and its Affiliates for at least
ten years following the Incentive Grant Date, subject to the terms and
conditions of this Agreement.




--------------------------------------------------------------------------------







1.Grant of Class D Common Units to the Limited Partner. The Partnership shall
conditionally issue to the Limited Partner 39,000,000 Class D Common Units (the
"Incentive D Units") on the Incentive Grant Date. Upon such conditional
issuance, the General Partner shall designate the Incentive D Units as a new
series of Class D Common Units ("Class D-31") pursuant to the provisions of
Section 3.1(f) of the Limited Partnership Agreement and the General Partner
shall cause the Limited Partner to be named as the holder of the Incentive D
Units in the books of the Partnership. Upon issuance, the portion of the Limited
Partner's Capital Account balance attributable to the Incentive D Units shall be
$0 (zero dollars). Upon issuance, the Incentive D Units shall be designated as
"Original Common Units" of the Limited Partner (for purposes of the Limited
Partnership Agreement) by the General Partner and the rights, duties and
obligations of the Limited Partner with respect to the Incentive D Units under
the Limited Partnership Agreement shall be the same as those applicable
thereunder to the Common Units he owns immediately prior to the Incentive Grant
Date, except to the extent modified by the terms of this Agreement.
2.    Grant of Class P Common Units to the Limited Partner. The Partnership
shall conditionally issue to the Limited Partner 39,000,000 Class P Common Units
(the "Incentive P Units" and, together with the Incentive D Units, the
"Incentive Units") on the Incentive Grant Date. Upon such conditional issuance,
the General Partner shall designate the Incentive P Units as a new series of
Class P Common Units ("Class P-1") pursuant to the provisions of Section 3.1(j)
of the Limited Partnership Agreement and the General Partner shall cause the
Limited Partner to be named as the holder of the Incentive P Units in the books
of the Partnership. Upon issuance, the portion of the Limited Partner's Capital
Account balance attributable to the Incentive P Units shall be $0 (zero
dollars). Upon issuance, the rights, duties and obligations of the Limited
Partner with respect to the Incentive P Units under the Limited Partnership
Agreement shall be the same as those applicable thereunder to other Class P
Common Units of the Partnership, except to the extent modified by the terms of
this Agreement.
3.    Withdrawal, Vesting and Non-Compete Provisions.
(a)    Withdrawal and Vesting Provisions. Notwithstanding any provisions of the
Limited Partnership Agreement to the contrary, the following provisions shall
apply with respect to the Limited Partner and any Related Trusts and their
Incentive Units:
(i)    Vesting of Incentive D Units. Except as set forth in Section 3(a)(ii)
below, the Incentive D Units shall conditionally vest commencing upon the third
anniversary of the Incentive Grant Date, subject to the Limited Partner's
continued service and the other terms hereof, such that (i) on the third
anniversary of the Incentive Grant Date, 30% of the Incentive D Units shall
become conditionally vested and (ii) on each subsequent anniversary of the
Incentive Grant Date through and including the tenth anniversary of the
Incentive Grant Date, an additional 10% of the Incentive D Units shall become
conditionally vested in accordance with the following vesting schedule (the "D
Unit Vesting Schedule"):


2

--------------------------------------------------------------------------------







Anniversary of
Incentive Grant Date
Cumulative Percentage of Vested Incentive D Units
3
30%
4
40%
5
50%
6
60%
7
70%
8
80%
9
90%
10
100%

(ii)    Exceptions to D Unit Vesting Schedule. Upon the Limited Partner ceasing
to be an Active Individual LP, all Incentive D Units that have conditionally
vested in accordance with the D Unit Vesting Schedule shall be retained and all
of the unvested Incentive D Units shall be forfeited, with the following
exceptions:
(1)    Withdrawal for Contract Cause. If, prior to the tenth anniversary of the
Incentive Grant Date, the Limited Partner is subject to a Withdrawal pursuant to
clause (A) (Cause) of Section 8.3(a)(i) of the Limited Partnership Agreement
that resulted from an act or omission by the Limited Partner constituting a
Cause Condition (as defined below) (such Withdrawal, a "Withdrawal for Contract
Cause"), subject to any additional forfeiture or reallocation of the Incentive D
Units as set forth herein (including pursuant to Section 3(b)(ii)), (i) all of
the unvested Incentive D Units as of such date shall be forfeited on the date of
the Withdrawal for Contract Cause, and (ii) 50% of the then-vested Incentive D
Units shall be forfeited on the date of the Withdrawal for Contract Cause. On
and after the tenth anniversary of the Incentive Grant Date, no Incentive D
Units shall be forfeited or reallocated upon a Withdrawal for Contract Cause.
(2)    For purposes of this Agreement, a "Cause Condition" shall mean that the
Limited Partner (i) has committed an act of fraud, or has committed an act or
omission, other than a de minimis act or omission, of dishonesty,
misrepresentation or breach of trust (other than an act or omission constituting
a good faith dispute relating to business expense reimbursement); (ii) has been
convicted of a felony or any offense involving moral turpitude; (iii) has been
found by any regulatory body or self-regulatory organization having jurisdiction
over the Och-Ziff Group to have, or has entered into a consent decree
determining that the Limited Partner, violated any applicable regulatory
requirement or a rule of a self-regulatory organization; (iv) has committed an
act constituting gross negligence or willful misconduct; (v) has violated in any
material respect any agreement relating to the Och-Ziff Group; (vi) has become
subject to any proceeding seeking to adjudicate the Limited Partner bankrupt or
insolvent, or seeking liquidation, reorganization, arrangement, adjustment,
protection, relief or composition of the debts of the Limited Partner under any
law relating to


3

--------------------------------------------------------------------------------







bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for the Limited Partner or for any substantial part of the
property of the Limited Partner, or the Limited Partner has taken any action
authorizing such proceeding; or (vii) has breached any of the non-competition,
non-solicitation or non-disparagement covenants in Section 2.13 of the Limited
Partnership Agreement ((A) other than an inadvertent and de minimis breach of
(x) the restriction on solicitation of employees set forth in Section 2.13(d)
thereof (the "Employee Solicitation Restriction"), excluding for this purpose
the restriction on hiring employees, which shall continue to apply without
regard to whether the violation is inadvertent or de minimis, so that any
violation of the restriction on hiring shall be a breach of such provision
(including an inadvertent or de minimis violation) for all purposes, or (y) the
non-disparagement covenant set forth in Section 2.13(e) thereof, and (B) also
excluding in the case of the non-disparagement covenant set forth in Section
2.13(e) thereof, statements made in the good faith performance of the Limited
Partner's duties to the Partnership and its Affiliates).
(3)    Termination without Cause. If the Limited Partner is subject to a Special
Withdrawal pursuant to Section 8.3(b)(i) of the Limited Partnership Agreement, a
Withdrawal pursuant to clause (B) (PPC Termination) of Section 8.3(a)(i) of the
Limited Partnership Agreement, or a Withdrawal pursuant to clause (A) (Cause) of
Section 8.3(a)(i) of the Limited Partnership Agreement that is not a Withdrawal
for Contract Cause (an "Excused Cause Termination") (such Special Withdrawal,
Withdrawal or Excused Cause Termination, a "Termination without Cause"), subject
to any additional forfeiture or reallocation of the Incentive D Units as set
forth herein (including pursuant to Section 3(b)(ii)), any then-vested Incentive
D Units shall be retained and an additional percentage of the Incentive D Units
shall conditionally vest on the date of the Termination without Cause in
accordance with the following vesting schedule (and any Incentive D Units
remaining unvested shall be forfeited on such date):
Termination without Cause Date relative to indicated Anniversary of Incentive
Grant Date
Additional Percentage of Total Incentive D Units To Become Vested
Total Percentage of Incentive D Units to be Retained as Vested Incentive D Units
prior to the 3rd
30.00%
30.00%
on or after the 3rd but prior to 4th
9.75%
39.75%
on or after 4th but prior to 5th
12.00%
52.00%
on or after 5th but prior to 6th
13.75%
63.75%
on or after 6th but prior to 7th
15.00%
75.00%
on or after 7th but prior to 8th
15.75%
85.75%
on or after 8th but prior to 9th
12.00%
92.00%
on or after 9th but prior to 10th
10.00%
100.00%
on or after 10th
0%
100.00%



4

--------------------------------------------------------------------------------







(4)    Resignation. If the Limited Partner is subject to a Withdrawal pursuant
to clause (C) (Resignation) of Section 8.3(a)(i) of the Limited Partnership
Agreement (including due to Retirement) (a "Withdrawal due to Resignation"): (i)
all then-unvested Incentive D Units shall be forfeited on the date of such
Withdrawal, and (ii) a percentage of the then-vested Incentive D Units shall be
forfeited on such date, and the remainder of the vested Incentive D Units shall
be retained, in accordance with the following vesting schedule:
Withdrawal Date relative to indicated Anniversary of Incentive Grant Date
Percentage of Vested Incentive D Units
To be Forfeited
Total Percentage of Incentive D Units to be Retained as Vested Incentive D Units
prior to the 3rd
[N/A]
0%
on or after the 3rd but prior to 4th
32.5%
20.25%
on or after 4th but prior to 5th
30.0%
28.00%
on or after 5th but prior to 6th
27.5%
36.25%
on or after 6th but prior to 7th
25.0%
45.00%
on or after 7th but prior to 8th
22.5%
54.25%
on or after 8th but prior to 9th
15.0%
68.00%
on or after 9th but prior to 10th
12.5%
78.75%
on or after 10th
0%
100.00%

(5)    Death or Disability. In the event of the Limited Partner ceasing to be an
Active Individual LP due to death or Disability, 100% of the unvested Incentive
D Units as of such date shall continue to vest in accordance with the D Unit
Vesting Schedule without any service requirements.
(iii)    Vesting of Incentive P Units. Except as set forth in Section 3(a)(iv)
below, the Incentive P Units shall conditionally vest or be forfeited as
provided in the Limited Partnership Agreement, subject to the other terms
hereof.
(iv)    Exceptions to P Unit Vesting Schedule. Notwithstanding any provision of
the Limited Partnership Agreement to the contrary:
(1)    Withdrawal for Contract Cause. If the Limited Partner is subject to a
Withdrawal for Contract Cause at any time, all of the vested and unvested
Incentive P Units shall be forfeited on the date of such Withdrawal.
(2)    Termination Without Cause Prior to Third Anniversary of Incentive Grant
Date. If the Limited Partner is subject to a Termination without Cause prior to
the third anniversary of the Incentive Grant Date, then:
(A)    75% of the Incentive P Units shall be conditionally retained (the
"Continuing P Units") and the remaining Incentive P Units shall be forfeited on
the date of such Termination without Cause. The Continuing


5

--------------------------------------------------------------------------------







P Units shall consist of 75% of the Incentive P Units with each Class P
Performance Threshold applicable to the Incentive P Units; and
(B)    the continued retention of each Continuing P Unit shall be subject to the
Class P Performance Condition applicable to such Continuing P Unit being
satisfied prior to the later of (i) the third anniversary of the Incentive Grant
Date, and (ii) the first anniversary of the date of the Termination without
Cause; provided, that in no event shall the Class P Performance Condition be
measured prior to the third anniversary of the Incentive Grant Date. Any
Continuing P Units that do not satisfy the applicable Class P Performance
Conditions on or before the last day of the foregoing period shall be forfeited
as of such date.
(3)    Resignation. If the Limited Partner is subject to a Withdrawal due to
Resignation at any time (regardless of whether or not the Class P Service
Condition has been satisfied at the time of such Withdrawal), all unvested
Incentive P Units (including any that have satisfied the Class P Service
Condition) shall be forfeited as of the date of such Withdrawal.
(v)    Effect of Forfeiture. Any unvested or conditionally vested Incentive P
Units forfeited by the Limited Partner or his Related Trusts in accordance with
this Section 3(a) shall be cancelled. Any Incentive D Units (or any Class A
Common Units into which such Incentive D Units have converted) forfeited by the
Limited Partner and his Related Trusts in accordance with this Section 3(a)
shall be reallocated in accordance with the terms of the Limited Partnership
Agreement.
(vi)    Continued Compliance with Restrictive Covenants. If the Limited Partner
ceases to be an Active Individual LP, regardless of the reason, including any
termination or resignation (whether, for the avoidance of doubt, due to the
failure of the Buyer to offer a Comparable Position or otherwise in connection
with or following a Change of Control, and in such case irrespective of whether
the Limited Partner remains in service in a Comparable Position through the COC
Vesting Period (as defined below)), the retention of any conditionally vested
Incentive Units by the Limited Partner and his Related Trusts in accordance with
this Section 3(a) or Section 4 (including any unvested Incentive Units that
become vested in accordance with this Section 3(a) or Section 4) shall be
subject to (A) the Limited Partner complying in all respects with the Limited
Partnership Agreement including, without limitation, the restrictions regarding
Confidentiality, Intellectual Property, Non-Solicitation, Non-Disparagement,
Non-Interference, Short Selling, Hedging Transactions, and Compliance with
Policies, each as set forth in Sections 2.12, 2.13, 2.18, and 2.19 of the
Limited Partnership Agreement; provided, however, that an inadvertent and de
minimis breach of (w) Section 2.12(a) thereof (and in the event that the Limited
Partner is aware or becomes aware of any such breach or any other breach of
Section 2.12 thereof, the Limited Partner immediately notifies the Partnership
of such breach and immediately returns (or if so directed by the Partnership,
destroys) any confidential information implicated in such breach which is in


6

--------------------------------------------------------------------------------







the Limited Partner's possession), (x) Section 2.13(d) thereof, but solely in
respect of the Employee Solicitation Restriction, (y) Section 2.13(e) thereof,
or (z) Section 2.19 thereof, but solely in respect of policies and procedures
that do not relate to requirements of law, any recognized stock exchange or
other regulatory body or authority, in each case, shall not be deemed to be a
breach of the Limited Partnership Agreement solely for purposes of this Section
3(a)(vi), and (B) the Limited Partner executing and not revoking a general
release agreement. Such general release agreement shall be in the form set forth
in Exhibit A to the Limited Partnership Agreement, subject only to revisions
necessary to reflect changes in applicable law.
(b)    Non-Competition Provisions.
(i)    Non-Competition Covenant. Notwithstanding any provisions of the Existing
Partner Agreements to the contrary, the Restricted Period with respect to the
Limited Partner shall, for purposes of Section 2.13(b) of the Limited
Partnership Agreement, conclude on the last day of the 24-month period
immediately following the date of the Limited Partner's Special Withdrawal or
Withdrawal, regardless of the reason for the Special Withdrawal or Withdrawal,
including any termination or resignation (whether, for the avoidance of doubt,
due to the failure of the Buyer to offer a Comparable Position or otherwise in
connection with or following a Change of Control, and in any such case
irrespective of whether the Limited Partner remains in service in a Comparable
Position through the COC Vesting Period).
(ii)    Consequences of Breach. The Incentive Units hereunder shall be
conditionally granted subject to the Limited Partner's compliance with the
covenants set forth in Section 2.13(b) of the Limited Partnership Agreement.
Without limitation or contradiction of the foregoing, and in addition to the
applicability of Section 2.13(g) of the Limited Partnership Agreement, the
Limited Partner agrees that it would be impossible to compute the actual damages
resulting from a breach of any such covenants, and that the amounts set forth in
this Section 3(b)(ii) are reasonable and do not operate as a penalty, but are a
genuine pre-estimate of the anticipated loss that the Partnership and other
members of the Och-Ziff Group would suffer from breach of any such covenants. In
the event the Limited Partner breaches any such covenants, then the Limited
Partner shall have failed to satisfy the condition subsequent to the grants of
Incentive Units and the Limited Partner agrees that:
(1)    on or after the date of such breach, any Incentive P Units shall be
forfeited and cancelled;
(2)    on or after the date of such breach, any Incentive D Units (or any Class
A Common Units into which such Incentive D Units have converted) shall
thereafter be reallocated from the Limited Partner and his Related Trusts and
shall be reallocated in accordance with the Limited Partnership Agreement;
(3)    on or after the date of such breach, all allocations and distributions on
the Common Units described in paragraph (2) above that would otherwise


7

--------------------------------------------------------------------------------







have been received by the Limited Partner or his Related Trusts on or after the
date of such breach shall thereafter be reallocated from them in accordance with
the reallocations of such Common Units described above;
(4)    on or after the date of such breach, no allocations shall be made to the
Limited Partner's Capital Accounts and no distributions shall be made to the
Limited Partner or his Related Trusts in respect of any Incentive Units (or any
Class A Common Units into which such Incentive Units have converted);
(5)    on or after the date of such breach, no Transfer (including any exchange
pursuant to the Exchange Agreements) of any Incentive Units (or any Class A
Common Units into which such Incentive Units have converted) of the Limited
Partner or his Related Trusts shall be permitted under any circumstances
notwithstanding anything to the contrary in any other agreement;
(6)    on or after the date of such breach, no sale, exchange, assignment,
pledge, hypothecation, bequest, creation of an encumbrance, or any other
transfer or disposition of any kind may be made of any of the Class A Shares
acquired by the Limited Partner or his Related Trusts through (x) an exchange of
any Incentive P Units pursuant to the Class P Exchange Agreement or (y) an
exchange of any Class A Common Units into which any Incentive D Units have
converted pursuant to the Class A Exchange Agreement (any Class A Shares
referenced in clause (x) or (y), collectively, "Exchanged Class A Shares"); and
(7)    on the Reallocation Date, the Limited Partner and his Related Trusts
shall immediately:
(A)    pay to the Continuing Partners, in accordance with Section 2.13(g) of the
Limited Partnership Agreement, a lump-sum cash amount equal to the sum of: (i)
the total after-tax proceeds received by the Limited Partner and his Related
Trusts for any Exchanged Class A Shares that were transferred during the
24-month period prior to the date of such breach; and (ii) any distributions
received by the Limited Partner or his Related Trusts during such 24-month
period on Exchanged Class A Shares;
(B)    transfer any Exchanged Class A Shares held by the Limited Partner or his
Related Trusts on and after the date of such breach to the Continuing Partners
in accordance with Section 2.13(g) of the Limited Partnership Agreement; and
(C)    pay to the Continuing Partners in accordance with Section 2.13(g) of the
Limited Partnership Agreement a lump-sum cash amount equal to the sum of: (i)
the total after-tax proceeds received by the Limited Partner or his Related
Trusts for any Exchanged Class A Shares that were transferred on or after the
date of such breach; and (ii) all distributions


8

--------------------------------------------------------------------------------







received by the Limited Partner or his Related Trusts on or after the date of
such breach on Exchanged Class A Shares.
(c)    Cross-References. References in the Limited Partnership Agreement to
Sections thereof (including Sections 2.13(b) and 2.13(g)) (as modified by the
Existing Partner Agreements, if applicable) that are modified by this Agreement
shall be deemed to refer to such Sections as modified hereby; provided, that the
modifications to the restrictive covenants of the Limited Partnership Agreement
as set forth in Section 3(a)(vi) shall not modify such covenants other than for
purposes of Section 3(a)(vi).
4.    Change of Control; Liquidity.
(a)    Generally.
(i)    Any Incentive P Units held by the Limited Partner and his Related Trusts
are entitled to participate in any Class P Liquidity Event or other liquidity
event in which Class P Common Units of other Limited Partners are entitled to
participate pursuant to the Limited Partnership Agreement (including a Tag-Along
Sale or a Drag-Along Sale), in each case subject to the terms and conditions
that are applicable to the other Limited Partners with respect to their Class P
Common Units (as modified by the Limited Partner's Existing Partner Agreements
in respect of the Limited Partner's Units other than the Incentive Units);
provided, that in the case of a Change of Control, unvested Incentive P Units
shall only participate in such Change of Control on the terms and to the extent
provided in this Section 4.
(ii)    Any Incentive D Units (or Class A Common Units into which they have
converted) held by the Limited Partner and his Related Trusts shall participate
in any liquidity event in which Class D Common Units (or Class A Common Units
into which they have converted, as applicable) of other Limited Partners are
entitled to participate pursuant to the Limited Partnership Agreement (including
a Tag-Along Sale or a Drag-Along Sale), in each case subject to the terms and
conditions that are applicable to the other Limited Partners with respect to
their Class D Common Units (or Class A Common Units into which they have
converted, as applicable) (as modified by the Limited Partner's Existing Partner
Agreements in respect of the Limited Partner's Units other than the Incentive
Units); provided, that in the case of a Change of Control, unvested Incentive D
Units shall only participate in such Change of Control on the terms and to the
extent provided in this Section 4.
(iii)    Any other Common Units held by the Limited Partner or his Related
Trusts shall participate in such events to the extent described in the Limited
Partnership Agreement (as modified by the Limited Partner's Existing Partner
Agreements in respect of the Limited Partner's Units other than the Incentive
Units) and such terms shall not be modified by this Agreement, it being
understood that in the event of a Change of Control the Incentive Units of the
Limited Partner or his Related Trusts shall not be taken into account for
purposes of Sections 3(c) or 3(d) of the 2013 Partner Agreements.


9

--------------------------------------------------------------------------------







(b)    Unvested Incentive D Units. The following provisions shall apply with
respect to the unvested Incentive D Units upon a Change of Control (the date of
the consummation of any such event, the "Change of Control Date"):
(i)    50% of the total then-unvested Incentive D Units shall become
conditionally vested on the Change of Control Date, and such Incentive D Units
shall participate in the Change of Control to the extent provided in, and
subject to the terms of, the Limited Partnership Agreement (including the
provisions of Section 3.1(f) thereof).
(ii)    The remaining 50% of the total then-unvested Incentive D Units shall be
converted into the same form of consideration paid to the other Individual
Limited Partners in connection with the Change of Control (such Incentive D
Units, as converted and together with any dividends, distributions or other
earnings thereon, the "COC Incentive D Units"), and treated in accordance with
Section 4(d).
(iii)    Any unvested Incentive D Units that do not become vested or converted
to COC Incentive D Units following a Change of Control in accordance with this
Section 4(b) shall be forfeited by the Limited Partner and his Related Trusts
and shall be reallocated in accordance with the Limited Partnership Agreement.
(iv)    For clarity, all vested Incentive D Units shall participate in the
Change of Control to the extent provided in, and subject to the terms of, the
Limited Partnership Agreement.
(c)    Incentive P Units Prior to Third Anniversary of the Incentive Grant Date.
The following provisions shall apply with respect to the Incentive P Units upon
a Change of Control that occurs before the third anniversary of the Incentive
Grant Date:
(i)    75% of the Incentive P Units that would otherwise be permitted to
participate in the Change of Control transaction in accordance with Section
3.1(j)(iv) of the Limited Partnership Agreement shall become conditionally
vested on the Change of Control Date and shall participate in the Change of
Control to the extent provided in, and subject to the terms of, Section
3.1(j)(iv) of the Limited Partnership Agreement.
(ii)    The remaining 25% of the Incentive P Units that would otherwise have
been permitted to participate in the Change of Control transaction in accordance
with Section 3.1(j)(iv) of the Limited Partnership Agreement shall be converted
into the same form of consideration paid to the other Individual Limited
Partners in connection with the Change of Control (such Incentive P Units, as
converted and together with any dividends, distributions or other earnings
thereon, the "COC Incentive P Units" and, together with the COC Incentive D
Units, the "COC Incentive Units"), and treated in accordance with Section 4(d).
(iii)    Any unvested Incentive P Units that do not become vested or converted
into COC Incentive P Units following a Change of Control in accordance with this
Section 4(c) shall be forfeited.


10

--------------------------------------------------------------------------------







(iv)    For clarity, upon a Change of Control that occurs on or after the third
anniversary of the Incentive Grant Date, all Incentive P Units shall participate
in the Change of Control to the extent provided in, and subject to the terms of,
the Limited Partnership Agreement.
(d)    COC Incentive Units.
(i)    The COC Incentive Units shall become conditionally vested on the second
anniversary of the Change of Control Date (such period from the Change of
Control Date to the second anniversary thereof, the "COC Vesting Period"). Such
vesting shall be conditioned on the Limited Partner continuing to provide
service to the buyer or successor entity or entities (collectively, the "Buyer")
in a Comparable Position (as defined in Section 4(e) below) through the COC
Vesting Period; provided, that if during the COC Vesting Period, the Limited
Partner's service in a Comparable Position is terminated by the Buyer without
Cause, or by the Limited Partner because his position ceases to be a Comparable
Position, 100% of the COC Incentive Units shall vest as of the date of such
termination. The Partnership will cooperate with any position taken by the Buyer
and the Limited Partner to treat the transaction as an installment sale for U.S.
federal income tax purposes, to the extent consistent with applicable law, in
any situation where the transaction is a taxable sale or exchange.
(ii)    Notwithstanding Section 4(d)(i) to the contrary, if the Buyer or
ultimate parent thereof is an entity that is either (x) organized in a
jurisdiction outside the United States or (y) has its principal place of
business outside the United States, the Partnership shall use commercially
reasonable efforts to cause the Buyer to establish an escrow for the COC
Incentive Units on the terms set forth below in this Section 4(d)(ii), provided,
that if the Partnership has used commercially reasonable efforts to cause the
Buyer to establish such an escrow as required by this paragraph then in no event
shall the failure to establish such an escrow constitute a breach of this
Agreement.
(1)    With respect to such COC Incentive Units, (i) the after-tax portion
thereof (as calculated based on the Presumed Tax Rate, plus the marginal
self-employment tax rate or the net investment income tax rate, as applicable
(the "Aggregate Presumed Tax Rate")) shall be placed into an escrow account with
a nationally recognized independent fiduciary institution agreed to by the
Limited Partner and the Buyer (with reasonable costs paid by the Partnership)
until released as provided below, and (ii) the remainder paid over to the
Limited Partner at the time of the Change of Control. The escrow account shall
be deemed owned by the Limited Partner and shall be entitled to receive any
dividends or earnings on the escrowed amounts and adjusted to reflect changes in
the value of the escrowed amounts. An amount necessary to cover taxes at the
Aggregate Presumed Tax Rate, on any dividends and earnings from the previous
calendar quarter, shall be distributed to the Limited Partner on the fifth day
of each calendar quarter.


11

--------------------------------------------------------------------------------







(2)    The remaining amounts in the escrow account shall be released to the
Limited Partner on the expiration of the COC Vesting Period; provided, that the
Limited Partner shall continue to provide service to the Buyer in a Comparable
Position during the COC Vesting Period; and further provided, that if during the
COC Vesting Period, the Limited Partner's service in a Comparable Position is
terminated by the Buyer without Cause, or by the Limited Partner because his
position ceases to be a Comparable Position, 100% of the remaining amount in the
escrow account shall be released to the Limited Partner as of the date of such
termination (and any requirement to escrow additional paid or released proceeds
pursuant to Section 4(f) shall terminate). In the event that the Limited Partner
does not satisfy the foregoing conditions for release of the aforementioned
amounts from the escrow account, the remaining amounts in the escrow account
shall be reallocated to Daniel S. Och in accordance with the provisions of the
Limited Partnership Agreement as in effect on the Incentive Grant Date. The
Limited Partner shall be considered the owner of the escrow account and subject
to tax on its earnings unless and until the amounts therein become required to
be paid to Daniel S. Och as described above.
(iii)    Notwithstanding the foregoing, if the Limited Partner does not accept a
written offer for a Comparable Position upon a Change of Control, then all of
the COC Incentive Units shall be forfeited on such date; provided, that in the
event that the Limited Partner does not respond to such offer within seven (7)
business days he shall be deemed to have rejected such offer.
(e)    Comparable Position.
(i)    Notwithstanding the foregoing, if the Limited Partner is not offered a
Comparable Position (as defined in Section 4(e)(ii) below) in writing upon the
occurrence of such Change of Control, then (A) an additional 25% of the total
then-unvested Incentive D Units shall become conditionally vested on the Change
of Control Date and participate in such Change of Control in accordance with
Section 4(b)(i) (and shall not be treated as COC Incentive D Units for purposes
of this Agreement), and the remaining 25% of the total then-unvested Incentive D
Units shall be forfeited, and (B) 100% of the Incentive P Units shall become
conditionally vested on the Change of Control Date and shall participate in the
Change of Control in accordance with Section 4(c)(i) (with no Incentive P Units
being treated as COC Incentive P Units for purposes of this Agreement).
(ii)    A "Comparable Position" means a position in which (A) the Limited
Partner's primary office remains located in the New York metropolitan area, (B)
the Limited Partner receives compensation that is comparable in the aggregate to
the compensation he was receiving immediately prior to the Change of Control
(excluding for purposes of such comparison any equity compensation and any
compensation based on equity ownership, including distributions on equity, the
Limited Partner receives prior to or following the Change of Control), and which
is not less than the rate of $4 million


12

--------------------------------------------------------------------------------







per year, (C) the Limited Partner's duties, responsibilities and reporting
relationships are not materially diminished, provided that the Limited Partner
ceasing to be an executive officer of a public company or ceasing to report to a
board of directors of a public company, in each case as a result of the Change
of Control, shall not constitute a material diminution for this purpose, and (D)
the Limited Partner's employment is not conditioned (x) on a contractual
agreement to remain in service for more than two years or (y) on compliance with
any restrictive covenants other than those provided in (or any other restrictive
covenants that are substantially similar in principle, scope and duration to
those provided in) Sections 2.12, 2.13, 2.16, 2.18 and 2.19 of the Limited
Partnership Agreement, or for any period longer than 24 months following the
Limited Partner's Withdrawal, Special Withdrawal or any other termination of
service with the Partnership. The Limited Partner agrees and acknowledges that,
although the Buyer in its sole discretion may choose to offer equity or cash
incentives or other compensation to the Limited Partner in respect of the
Limited Partner's continued service during the period between the Change of
Control Date and the second anniversary of the Change of Control Date, the
provisions relating to the continued vesting of the COC Incentive Units pursuant
to Section 4(d) in addition to payments at a rate of not less than $4 million
per year shall be deemed to satisfy clause (B) of the definition of "Comparable
Position" for the COC Vesting Period and the Buyer need not offer any such
equity or cash incentives or other compensation to the Limited Partner in
respect of the COC Vesting Period in order for the position offered by the Buyer
to the Limited Partner to constitute a "Comparable Position."
(f)    The Incentive Units shall participate in any earn-outs, escrows and other
holdbacks on the same basis as the Class D Common Units or Class P Common Units
of the other Limited Partners, as applied on a pro rata basis in respect of the
Incentive Units. Any consideration that is released or otherwise becomes earned
and payable in respect of the Incentive Units during the COC Vesting Period
shall be paid or retained, as applicable, in accordance with the applicable
vesting provisions set forth in Section 4(d), as applied on a pro rata basis in
respect of the Incentive Units.
(g)    In the event that the Limited Partner prevails in any action seeking to
enforce any right provided to him in this Section 4 as finally determined by a
court of competent jurisdiction, the Buyer shall pay to the Limited Partner all
reasonable legal fees and expenses incurred by the Limited Partner in seeking
such action.  Such payments shall be made within five (5) business days after
delivery of the Limited Partner's written request for payment accompanied by
such evidence of reasonable fees and expenses incurred as the Buyer reasonably
may require, in all events following such final judicial determination.
5.    Additional Payments.
(a)    For each of Fiscal Years 2017, 2018 and 2019, the Limited Partner shall
receive cash payments from one or more of the Partnership or the other Operating
Group Entities in the aggregate amount of $4 million per Fiscal Year
("Additional Payments"). The aggregate Additional Payments with respect to each
such Fiscal Year shall be paid by one or more of the


13

--------------------------------------------------------------------------------







Operating Group Entities quarterly in advance, with an aggregate amount of $1
million to be paid by the Operating Group Entities to the Limited Partner on the
first business day of each calendar quarter of such Fiscal Year; provided that
the Additional Payment with respect to the first calendar quarter of Fiscal Year
2017 shall be made as soon as reasonably practicable but no later than the first
business day of the calendar month following the date of this Agreement. Each
quarterly Additional Payment shall reduce the excess (if any) of (i) the
aggregate cash distributions in respect of such quarter of such Fiscal Year that
would otherwise have been made by the Operating Group Entities to the Limited
Partner and his Related Trusts in respect of all of their Common Units in the
Operating Group Entities (each, a "Quarterly Distribution") or other interests
in the Operating Group Entities (other than Tax Liability Payments (as defined
below)) (such distributions, including Quarterly Distributions, "Partnership
Distributions") over (ii) the Limited Partner's Presumed Tax Liability (as
calculated for purposes of this Agreement based on the Aggregate Presumed Tax
Rate rather than the Presumed Tax Rate) with respect to such quarter for all
Operating Group Entities (such excess, the "After-Tax Distribution Amount"). Any
Additional Payment not applied to reduce an After-Tax Distribution Amount shall
be applied to reduce the next quarter's After-Tax Distribution Amount and each
subsequent quarter's After-Tax Distribution Amount until the full aggregate
amount of all prior Additional Payments have been applied to reduce After-Tax
Distribution Amounts; provided, that (i) the quarterly Additional Payments made
during one Fiscal Year may only be applied to reduce After-Tax Distribution
Amounts with respect to the same Fiscal Year and (ii) to the extent the
aggregate Additional Payments plus After-Tax Distribution Amounts with respect
to a Fiscal Year equal at least $4 million, no further Additional Payments shall
be made with respect to such Fiscal Year. For U.S. federal, state and local
income tax purposes, Additional Payments shall be treated as advances of the
applicable Quarterly Distributions. To the extent the aggregate amount of all
Additional Payments for a Fiscal Year exceed applicable Partnership
Distributions for such Fiscal Year (excluding any Partnership Distributions with
respect to prior Fiscal Years), such excess shall be treated as a distributive
share of profits with respect to the Limited Partner's Class C Non-Equity
Interests of the relevant Operating Group Entity. To the extent that, following
the end of any Fiscal Year, the General Partner determines that any After-Tax
Distribution Amounts should be recalculated based on the actual taxable income
allocated to the Limited Partner, the Partnership or one of the other Operating
Group Entities will make a payment to the Limited Partner as an adjustment to
the relevant prior Additional Payment(s) or Partnership Distributions for such
Fiscal Year, or the Operating Group Entities shall reduce subsequent
distributions or payments to the Limited Partner as provided above, as
applicable, to effect the recalculation (and such adjustment shall be ignored
for purposes of this Section 5(a) for the Fiscal Year for which the adjustment
is made).
(b)    In respect of each Fiscal Year (each, an "Applicable Year") during the
period commencing with calendar year 2017 and ending with the earlier of (i) the
last day of the calendar year during which 60% of the Incentive P Units in each
Operating Group Entity become exchangeable in accordance with Section 10 below
and (ii) the last day of calendar year 2022, if (x) the Presumed Tax Liability
(as calculated for purposes of this Agreement based on the Aggregate Presumed
Tax Rate rather than the Presumed Tax Rate) associated with cumulative
allocations of income made by all Operating Group Entities to the Limited
Partner in respect of all of the Common Units in the Operating Group Entities
held by him and his Related Trusts


14

--------------------------------------------------------------------------------







(excluding any tax liability associated with any Additional Payments) during the
period commencing with January 1, 2017, and ending on the last day of the
relevant Applicable Year (the "Measurement Period"), based on the Aggregate
Presumed Tax Rate applicable to each Fiscal Year, exceeds (y) the aggregate
Partnership Distributions (excluding advances of Additional Payments but
including Tax Liability Payments for prior Fiscal Years net of the Presumed Tax
Liability associated with such Tax Liability Payments) made to the Limited
Partner and his Related Trusts in respect of the Measurement Period (any such
excess, the "Tax Liability Shortfall"), the Operating Group Entities shall make
an aggregate payment to the Limited Partner equal to the Tax Liability Shortfall
divided by one minus the Aggregate Presumed Tax Rate (a "Tax Liability
Payment"). The Tax Liability Payment with respect to each Applicable Year shall
be paid to the Limited Partner by the Operating Group Entities no later than ten
days prior to April 15 of the year after the relevant Applicable Year. The
portion of the Tax Liability Payment made by the Partnership shall be treated as
a distributive share of profits with respect to the Limited Partner's Class C
Non-Equity Interests in the Partnership.
(c)    If the Limited Partner is subject to a Withdrawal due to Resignation
prior to December 31, 2019, the After-Tax Distribution Amount of Partnership
Distributions to be made to the Limited Partner and his Related Trusts following
the date of such Withdrawal shall be reduced by an aggregate amount equal to the
sum of all of the Additional Payments and Tax Liability Payments made to the
Limited Partner prior to such date.
(d)    For purpose of this Section 5, (i) the Aggregate Presumed Tax Rate shall
be determined based on the tax rates in effect with respect to the applicable
year to which the relevant tax liability pertains and (ii) distributions or
payments "in respect of" a Fiscal Year may include distributions or payments
that occur after the end of such Fiscal Year (as in the case of the fourth
quarter of the Fiscal Year).
6.    No Other Compensation. The Limited Partner agrees that (a) except for the
compensation to be provided to the Limited Partner pursuant to the terms of this
Agreement or in respect of any equity interests in the Och-Ziff Group previously
issued to the Limited Partner pursuant to existing agreements and for customary
expense reimbursements, the Limited Partner shall not be entitled to any other
compensation or distributions from, or have any interests in, any entity in the
Och-Ziff Group or any Affiliates thereof, except for any capital investments
made by the Limited Partner in any funds managed by the Och-Ziff Group, and (b)
consistent with the restrictions set forth in Sections 2.16 and 2.19 of the
Limited Partnership Agreement and the Och-Ziff Group's compliance policies that
are generally applicable to Active Individual LPs that restrict outside
investments, the Limited Partner shall not have any interests in, or receive
compensation of any type from, businesses or entities other than the Operating
Group Entities and their Affiliates.
7.    Delegation to Class B Shareholder Committee. Notwithstanding any
provisions of the Limited Partnership Agreement, any Existing Partner Agreement
or this Agreement to the contrary, the Limited Partner hereby irrevocably
delegates all power and authority to the Class B Shareholder Committee to
exercise, on his behalf, any and all of his rights in respect of Class B Shares
issued in connection with his Incentive D Units (upon such Incentive D Units
becoming


15

--------------------------------------------------------------------------------







Class A Common Units), and Incentive P Units, to the same extent as is provided
to the Class B Shareholder Committee with respect to Class A Units pursuant to
the Class B Shareholders Agreement dated as of November 13, 2007, as amended
from time to time (the "Class B Shareholders Agreement"). The Limited Partner
acknowledges and agrees that all such Class B Shares will be subject to the
Class B Shareholder Agreement upon issuance thereof.
8.    Distributions. Notwithstanding any provisions of the Limited Partnership
Agreement to the contrary, the Limited Partner shall be entitled to receive
distributions from the Partnership in respect of his unvested and vested
Incentive D Units beginning with distributions with respect to the income earned
by the Partnership on and after the Incentive Grant Date that are equivalent to
those generally distributable to the Partners of the Partnership in respect of
their Common Units. The Limited Partner shall be entitled to receive
distributions from the Partnership in respect of any Participating Class P
Common Units as provided in the Limited Partnership Agreement.
9.    Compensation Clawback Policy. As a highly regulated, global alternative
asset management firm, the Company has had a long-standing commitment to ensure
that its partners, officers and employees adhere to the highest professional and
personal standards. In the case of fraud, misconduct or malfeasance by any of
its partners, officers or employees, including, without limitation any fraud,
misconduct or malfeasance that leads to a restatement of the Company's financial
results, or as required by law, the Compensation Committee would consider and
likely pursue a disgorgement of prior compensation, where appropriate based on
the facts and circumstances. The Compensation Committee will adopt and amend
clawback policies as it determines to be appropriate, including, without
limitation, to comply with the final implementing rules regarding compensation
clawbacks mandated by the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and any other applicable law. The Compensation Committee may extend
and apply such clawback provisions to similarly situated levels of partners that
may not be required to be covered by applicable law as it determines to be
necessary or appropriate in its discretion. Notwithstanding anything to the
contrary herein, the Limited Partner hereby consents to comply with all of the
terms and conditions of any such compensation clawback policy adopted by the
Compensation Committee which may apply to the Limited Partner and other
similarly situated partners on or after the date hereof, and also agrees to
perform all further acts and execute, acknowledge and deliver any documents and
to take any further action requested by the Company to give effect to the
foregoing. No clawback policy shall directly expand the restrictive covenants
set forth herein, except as required by law or as recommended as best practices
by proxy advisory firm compensation or corporate governance guidelines.
10.    Exchange Rights.
(a)    Notwithstanding any terms of the Limited Partnership Agreement or the
Class P Exchange Agreement to the contrary, the Limited Partner and his Related
Trusts shall have no rights to exchange their Incentive P Units except as
specifically provided in Section 10(b) below.


16

--------------------------------------------------------------------------------







(b)    Notwithstanding any terms of the Limited Partnership Agreement or the
Class P Exchange Agreement to the contrary but subject to Section 10(c) below,
to the extent that (i) the Incentive P Units have become Participating Class P
Common Units and the same number of Class P Common Units granted to the Limited
Partner in each of the other Operating Group Entities on the Incentive Grant
Date have become Participating Class P Common Units (as defined in the limited
partnership agreements of such other Operating Group Entities) and (ii) that
sufficient Appreciation has occurred with respect to the Partnership and the
other Operating Group Entities such that, in the determination of the General
Partner, all such Participating Class P Common Units in each Operating Group
Entity have each become economically equivalent to a Class A Common Unit in such
Operating Group Entity as described in Section 3(j)(ii) of the limited
partnership agreement of the Operating Group Entity, then such Participating
Class P Common Units may participate, in one or more exchanges in the Limited
Partner's discretion as follows: (A) at any time thereafter, up to 60% of the
Class P Common Units in each Operating Group Entity may be exchanged in the
aggregate, and (B) on and after each of the fifth, sixth, seventh and eighth
anniversaries of the Incentive Grant Date, an additional 10% of the Class P
Common Units in each Operating Group Entity in the aggregate may be exchanged
(so that up to a cumulative percentage of the Class P Common Units in each
Operating Group Entity equal to 70%, 80%, 90% and 100%, respectively, in the
aggregate, may be exchanged on and after such anniversary), in each case as
provided in, and in accordance with and subject to the terms of, the Class P
Exchange Agreement.
(c)    Notwithstanding any provision of this Agreement, the Limited Partnership
Agreement or the Exchange Agreements to the contrary, unless and until
shareholders of the Company approve an amendment to the Plan to reserve a
sufficient number of Class A Shares under the Plan, the Limited Partner and his
Related Trusts shall not be permitted to exchange (i) any Class A Common Units
into which the Incentive D Units have converted pursuant to the Class A Exchange
Agreement or (ii) any Incentive P Units pursuant to the Class P Exchange
Agreement. The Company agrees to promptly take all actions necessary to pursue
shareholder approval of such an amendment.
11.    Acknowledgment. The Limited Partner acknowledges that he has been given
the opportunity to ask questions of the Partnership and has consulted with
counsel concerning this Agreement to the extent the Limited Partner deems
necessary in order to be fully informed with respect thereto.
12.    Section 409A. This Agreement as well as payments and benefits under this
Agreement are intended to be exempt from, or to the extent subject thereto, to
comply with Code Section 409A ("Section 409A"), and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted in accordance therewith.
Notwithstanding anything contained herein to the contrary, the Limited Partner
shall not be considered to have terminated employment with the Partnership for
purposes of any payments under this Agreement which are subject to Section 409A
until the Limited Partner has incurred a "separation from service" from the
Partnership within the meaning of Section 409A. Each amount to be paid or
benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of Section 409A and any payments described in
this Agreement that are due within the "short


17

--------------------------------------------------------------------------------







term deferral period" as defined in Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid an accelerated or additional tax under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Limited Partner's separation from service shall
instead be paid on the first business day after the date that is six months
following the Limited Partner's separation from service (or, if earlier, the
Limited Partner's date of death). To the extent required to avoid an accelerated
or additional tax under Section 409A, amounts reimbursable to the Limited
Partner shall be paid to the Limited Partner on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in kind benefits provided to the
Limited Partner) during one year may not affect amounts reimbursable or provided
in any subsequent year, and no reimbursement or in-kind benefit shall be subject
to liquidation or exchange for another benefit.
13.    Miscellaneous.
(a)    Any notice required or permitted under this Agreement shall be given in
accordance with Section 10.10 of the Limited Partnership Agreement.
(b)    Except as specifically provided herein, this Agreement cannot be amended
or modified except by a writing signed by both parties hereto. Daniel S. Och
(or, following the death, Disability or Withdrawal of Daniel S. Och, the Partner
Management Committee (excluding the Limited Partner for purposes of such
decisions)) in his (or their) sole discretion may amend the provisions of this
Agreement relating to the Incentive Units or the terms of any Existing Partner
Agreements, in whole or in part, at any time, if he (or they) determine in his
(or their) sole discretion that the adoption of any such amendments are
necessary or desirable to comply with applicable law; provided, however, that,
if any such amendment would require the approval of the Compensation Committee,
then any such determinations or amendments shall be made by the Compensation
Committee in its sole discretion, based on recommendations from Daniel S. Och
(or, following the death, Disability or Withdrawal of Daniel S. Och, the Partner
Management Committee (excluding the Limited Partner for purposes of such
decisions)). The following shall apply in respect of a class of Units for so
long as the Limited Partner has not forfeited or exchanged or otherwise disposed
of at least 50% of the grant of that Unit class under this Agreement:
(i)    no amendment to the Limited Partnership Agreement or the Exchange
Agreements may materially and adversely affect the economic terms of the Limited
Partner's Incentive D Units or Incentive P Units in a manner that is
disproportionate to the effect on the economic terms of other units of such
class without his prior written consent (subject to Section 10.2(b) of the
Limited Partnership Agreement). In addition, any issuances of a majority of
interests of a class of Units for the purpose of evading the provisions in
Section 10.2 of the Limited Partnership Agreement that relate to voting by Unit
holders shall be disregarded for the purposes of obtaining a consent to
amendment pursuant to such section. The Company will not offer to exchange or
issue new Units or


18

--------------------------------------------------------------------------------







economic enhancements to holders of Incentive D Units or Incentive P Units in
exchange for their agreement to vote in favor of an amendment that adversely
affects the economic terms of the Limited Partner's Incentive D Units or
Incentive P Units unless the Limited Partner is offered the same rights to
exchange or new Units or economic enhancements as is offered to other holders of
such Units.
(ii)    No amendment to the Limited Partnership Agreement or the Exchange
Agreements may materially and adversely affect the economic terms of the Limited
Partner's Incentive D Units or Incentive P Units without his prior written
consent (subject to Sections 10.2(b) of the Limited Partnership Agreement),
unless such amendment affects the economic terms of the Class A Common Units in
a similar manner and except that any amendment to the economic terms of the
Class D Common Units or the Class P Common Units that relates to terms or
structural provisions that are not applicable to the Class A Common Units shall
not be restricted by or subject to this provision.
(c)    This Agreement and any amendment hereto made in accordance with Section
13(b) shall be binding as to executors, administrators, estates, heirs and legal
successors, or nominees or representatives, of the Limited Partner, and may be
executed in several counterparts with the same effect as if the parties
executing the several counterparts had all executed one counterpart.
(d)    If any provision of this Agreement shall be deemed invalid or
unenforceable as written, it shall be construed, to the greatest extent
possible, in a manner which shall render it valid and enforceable, and any
limitations on the scope or duration of any such provision necessary to make it
valid and enforceable shall be deemed to be part thereof, and no invalidity or
unenforceability of any provision shall affect any other portion of this
Agreement unless the provision deemed to be so invalid or unenforceable is a
material element of this Agreement, taken as a whole.
(e)    The failure by any party hereto to enforce at any time any provision of
this Agreement, or to require at any time performance by any party hereto of any
provision hereof, shall in no way be construed as a waiver of such provision,
nor in any way affect the validity of this Agreement or any part hereof, or the
right of any party hereto thereafter to enforce each and every such provision in
accordance with its terms.
(f)    This Agreement amends the Limited Partnership Agreement to the extent
specifically provided herein. The parties hereto acknowledge and agree that, in
the event of any conflict with respect to the rights and obligations of the
Limited Partner between (i) the terms of the Limited Partnership Agreement and
(ii) the terms of this Agreement, the terms of this Agreement shall control.
Except as specifically provided herein, this Agreement shall not otherwise
affect any of the terms of the Limited Partnership Agreement or the Existing
Partner Agreements. For the avoidance of doubt, the parties hereto acknowledge
and agree that the non-competition, non-solicitation and other restrictive
covenants and other obligations that apply to the Limited Partner under the
Limited Partnership Agreement and the Existing Partner Agreements as currently
in effect shall remain unchanged as a result of this Agreement and shall
continue in full force and effect after the date hereof.


19

--------------------------------------------------------------------------------







(g)    The Limited Partner acknowledges and agrees that an attempted or
threatened breach by the Limited Partner of the provisions of this Agreement
would cause irreparable injury to the Partnership and the other members of the
Och-Ziff Group not compensable in money damages and the Partnership shall be
entitled, without limitation of Section 13(i), to obtain a temporary,
preliminary or permanent injunction prohibiting any breaches of the provisions
of this Agreement without being required to prove damages or furnish any bond or
other security.
(h)    Solely with respect to any action or determination that may result in the
forfeiture of the Incentive Units:
(i)    if there is a dispute between the Limited Partner and the Partnership
with respect to (A) whether a Cause Condition has occurred (other than pursuant
to clause (vii) thereof), or (B) whether an offer as to a Comparable Position
has been made, then such dispute shall be resolved pursuant to a determination
made by judicial review on a "de novo" basis, without regard to any
determination made by the Partnership or any person or entity entitled to make
determinations hereunder; and
(ii)    if there is a dispute between the Limited Partner and the Partnership
with respect to whether a Cause Condition has occurred pursuant to clause (vii)
thereof, or whether there has been a breach of the restrictive covenants in
Section 2.13(b)(ii) of the Limited Partnership Agreement, then such dispute
shall be resolved pursuant to a determination made by a three-quarters vote of
all of the independent members of the Board at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Limited
Partner and the Limited Partner has been given an opportunity, together with
counsel, to be heard before the independent members of the Board).
Nothing in this Section 13(h) shall limit or otherwise affect or reduce the
Partnership's or the Limited Partner's rights to seek injunctive relief, damages
or any other remedies in respect of any event described in this Section 13(h) or
any underlying or related act or event.
(i)    Any remedies provided for in this Agreement shall be cumulative in nature
and shall be in addition to any other remedies whatsoever (whether by operation
of law, equity, contract or otherwise) which any party may otherwise have.
(j)    To the extent in the future additional or different taxes or rates are
applied to amounts due or income allocated under this Agreement or the Limited
Partnership Agreement, the after tax calculation herein shall be appropriately
adjusted to reflect the after tax intention to the extent applicable.
(k)    In the event of the Limited Partner's Special Withdrawal or Withdrawal
for any reason, the Limited Partner will promptly return to the Operating Group
Entities all known equipment, data, material, books, records, documents (whether
stored electronically or on computer hard drives or disks or on any other
media), computer disks, credit cards, keys, I.D. cards, and other property,
including, without limitation, standalone computers, fax machines, printers,
telephones, and other electronic devices in the Limited Partner's possession,
custody, or


20

--------------------------------------------------------------------------------







control that are or were owned and/or leased by members of the Och-Ziff Capital
Management Group in connection with the conduct of the business of the Operating
Group Entities and their Affiliates, and including in each case any and all
information stored or included on or in the foregoing or otherwise in the
Limited Partner's possession or control that relates to Investors or OZ
counterparties, Investor or OZ counterparty contact information, Investor or OZ
counterparty lists or other Confidential Information.
(l)    Any breach of the ten-year commitment set forth in the recitals hereto
shall not entitle either party to any additional rights, entitlements or
obligations in respect of such breach or result in any such damages other than
as described in this Agreement, the Existing Partner Agreements and the Limited
Partnership Agreement.


21

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Partner Agreement is executed and delivered as of the
date first written above by the undersigned, and the undersigned do hereby agree
to be bound by the terms and provisions set forth in this Partner Agreement.
 
GENERAL PARTNER:
 
 
 
OCH-ZIFF HOLDING CORPORATION
 
a Delaware corporation
 
 
By:
/s/ Wayne Cohen
Name:
Wayne Cohen
Title:
President and Chief Operating Officer
 
 
 
 
 
 
 
THE LIMITED PARTNER:
 
 
 
/s/ James Levin
Name:
James Levin
 
 







22